Case: 17-11065      Document: 00514585435         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 17-11065
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                       August 3, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

CHRISTOPHER WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-54-1


Before REAVLEY, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Williams, federal prisoner # 35731-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction
based on Amendment 782 to the Sentencing Guidelines. He complains that
the district court’s denial contravenes the dictates of Congress and the
judiciary and was an abuse of discretion in light of his personal circumstances
and rehabilitative efforts. Williams additionally asserts that the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11065    Document: 00514585435     Page: 2    Date Filed: 08/03/2018


                                 No. 17-11065

based his original sentences on an incorrect drug quantity, that it erred in
failing to submit the drug-quantity issue to the jury, and that it failed to
provide adequate notice of its intent to depart upwardly, but these arguments
are not cognizable in a § 3582(c)(2) proceeding.          See United States v.
Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).
      We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for an abuse of discretion. See United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009).     The record establishes that, in assessing
whether to grant a sentence reduction, the district court considered Williams’s
prior and current pro se § 3582(c)(2) motions, the Probation Office’s response,
the presentence report and original and revised guidelines ranges of
imprisonment, the original sentencing proceedings, Williams’s post-sentence
rehabilitative efforts, and his prison disciplinary record.     After implicitly
determining that Williams was eligible for a reduction, the district court
declined to exercise its discretion to reduce his sentence. The record reflects
that, in doing so, the court considered the policy statement of U.S.S.G. § 1B1.10
and the 18 U.S.C. § 3553(a) factors.          Consequently, Williams cannot
demonstrate any abuse of discretion on the district court’s part. See United
States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); Evans, 587 F.3d at 673.
Accordingly, the district court’s order denying the § 3582(c)(2) motion is
affirmed. Williams’s motion for a change of venue is denied.
      AFFIRMED; MOTION FOR CHANGE OF VENUE DENIED.




                                       2